PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,046,770
Issue Date: 29 Jun 2021
Application No. 16/384,811
Filing or 371(c) Date: 15 Apr 2019
Attorney Docket No. 104299-0117

:
:	DECISION ON REQUEST FOR
:	RECALCULATION OF PATENT
:	TERM ADJUSTMENT IN VIEW 
:	OF SAFE HARBOR STATEMENT
:



The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed June 29, 2021.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is one hundred twenty-six (126) days.

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 121 days on June 29, 2021.   The instant Request seeing recalculation of the PTA in view of safe harbor statement under 37 CFR 1.704(d) was filed on June 29, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 126 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
5 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 121 days (126 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 5 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined the Information Disclosure Statement (“IDS”), filed March 8, 2021, was accompanied by a proper safe harbor statement under 37 CFR 1.704(d). Therefore, the filing of the March 8, 2021 IDS is not a ground for reduction pursuant to 37 CFR 1.704(c)(10). The correct period of Applicant Delay is 0 days.  Therefore, the correct PTA is 126 days (126 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 126 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 126 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 5 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 0 days.

not a basis for reduction of patent term adjustment pursuant to 37 CFR 37 CFR 1.704(c)(10) because the March 8, 2021 IDS was accompanied by a proper statement under 37 CFR 1.704(d)(1)(ii). 

37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

  
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

A Notice of Allowance was mailed on February 23, 2021. On March 8, 2021, applicant filed an IDS. The filing of the IDS on March 8, 2021 would be a ground for reduction under 37 CFR 1.704(c)(10), unless 37 CFR 1.704(d) applies.  Applicant was assessed a 5 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of the March 8, 2021 IDS.  However, a review of the properly executed PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 that was filed March 8, 2021 reveals practitioner checked the box for the 37 CFR 1.704(d)(1)(ii) statements. Therefore, no reduction under 37 CFR 1.704(c)(10) is warranted in connection with the filing of the March 8, 2021 IDS. The 5 day period of reduction has been removed.

The period of Applicant Delay is 0 days. 

Conclusion

The correct period of Applicant Delay is 0 days. The correct PTA is 126 days (126 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one hundred twenty-six (126) days.

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation NOT related to the safe harbor statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2). In other words, patentee must file the $210 petition fee and a statement of the facts involved.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred twenty-six (126) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction